Case 4:20-cr-00116-MWB Document1 Filed 06/11/20 Pag

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

Wig

JADONAVAN O’BRYANT JOHNSON :

ye 1of2

E BRANN

FIL
INDICTMENT JUN 14 9p x
wi 120
THE GRAND JURY CHARGES: DEPUTY Q
CL RK
COUNT ONE

Possessing Contraband in Prison
18 U.S.C. §1791(a)(2)

On or about November 15, 2019, at the United States Penitentiary,

Lewisburg, within the Middle District of Pennsylvania, the defendant,

JADONAVAN O’BRYANT JOHNSON,

being an inmate of the United States Penitentiary, located in Lewisburg,

Pennsylvania, did knowingly possess a prohibited object, that is, a

weapon or an object designed or intended to be used as a weapon,

specifically a piece of plastic, sharpened to a point, which was recovered

from the defendant during a visual search.

In violation of Title 18, United States Code, Section 1791(a)(2),

(b)(3).

 
Case 4:20-cr-00116-MWB Document1 Filed 06/11/20 Page 2 of 2

A TRUE BILL

    

 

 

 

FOREPERSON

Date:

 

DAVID J. FREED
United States Attorney

 

 

DREW O. INMAN
Special Assistant U.S. Attorney

bo
